         Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 1 of 27




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                       v.
                                                    Criminal Action No. 18-251 (BAH)
 KELVIN OTUNYO,
                                                    Chief Judge Beryl A. Howell
                       Defendant.



                                 MEMORANDUM OPINION

       Defendant Kelvin Otunyo seeks a so-called “Kastigar hearing,” at which the government

must prove, pursuant to Kastigar v. United States, 406 U.S. 441 (1972), that “the evidence it

proposes to use” against defendant “is derived from a legitimate source wholly independent,” id.

at 460, of defendant’s statements during debriefing sessions. Def.’s Mot. for Kastigar Hr’g

(“Def.’s Mot.”), ECF No. 60. As a remedy, defendant seeks dismissal of the Superseding

Indictment, id. ¶ 4, charging him in five counts with Bank Fraud (Counts One and Two), in

violation of 18 U.S.C. § 1344(2), Aggravated Identity Theft (Count Three), in violation of 18

U.S.C. § 1028A(a)(1), and Conspiracy to Launder Monetary Instruments (Counts Four and

Five), in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i), 1956(h), and 1957, see Superseding

Indictment, ECF No. 17.

       In support of the requested Kastigar hearing, defendant claims that after being indicted

for the check fraud and identity theft schemes underlying Counts One, Two and Three, id.; see

also Indictment, ECF No. 1, he agreed to a debriefing session with the government to explore the

possibility of cooperating, Def.’s Mot. ¶¶ 1–2. Asserting now that he incorrectly believed

nothing he told the government at the debriefing session could be used against him in any way,

defendant provided the government with his iPhone password, which defendant alleges the


                                                1
           Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 2 of 27




government used to discover evidence that led to two additional charges, set out in Counts Four

and Five, in the Superseding Indictment. Id. ¶ 3. He further alleges that his participation at the

debriefing session “was not done in a knowing and intelligent manner and therefore, any

evidence obtained from this session should not be used against him,” Def.’s Mot. ¶ 11, citing his

alleged misunderstanding about the scope of immunity granted in the proffer letter governing the

debriefing session and his impression that he would receive a visa to remain in the United States,

in exchange for his participation at the debriefing session.

         Upon consideration of the extensive briefing on this issue, including supplemental

briefing in response to the Court’s queries, see Def.’s Jan. 26, 2021 Resp. to Order of the Court

(“Def.’s Jan. 26 Resp.”), ECF No. 68; Def.’s Feb. 2, 2021 Resp. to Order of the Court (“Def.’s

Feb. 2. Resp.”), ECF No. 72; Def.’s Sealed Pro Se Letter, ECF No. 77, and evidence elicited at

the hearing held, on February 12, 2021, as to defendant’s knowledge and understanding of the

terms and scope of immunity provided for his debriefing sessions with the government, see

Rough Transcript of Hearing (Feb. 12, 2021) (“Hr’g Tr. (Rough)”), for the reasons explained

below, defendant’s motion is denied.1

I.       BACKGROUND

         The facts pertinent to defendant’s pending motion are discussed in chronological order.

         A.       Defendant’s Indictment and Arrest, and the Search of His Home and Vehicle

         Defendant was originally indicted on August 16, 2018 for two counts of bank fraud, in

violation of 18 U.S.C. § 1344(2), and one count of aggravated identity theft, in violation of 18

U.S.C. § 1028A(a)(1). Indictment, ECF No. 1. According to the Indictment, defendant


1
          All citations to the February 12, 2021 hearing transcript cite to a rough draft of the transcript, since the
court reporter has not made a final transcript available. When the final transcript is available, it will be posted on
this case’s docket. Discrepancies in page numbers between the rough and final transcripts may exist.



                                                            2
           Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 3 of 27




orchestrated an elaborate check fraud scheme. First, he used stolen personal information,

including a stolen Social Security number, to provide false identification documents to an

unindicted co-conspirator, and then directed that co-conspirator to use the false identity to

register two different shell corporations, one in the District of Columbia and one in Maryland.

Id. ¶¶ 6–10. Next, defendant instructed his co-conspirator to use the false identity to open bank

accounts for each of the two new shell corporations, and the co-conspirator did so. Id. ¶ 12–16.

Defendant then provided the co-conspirator with two stolen checks, in the amounts of

$34,957.50 and $17,579.94, respectively, made out to companies with names that were very

similar to the names of the two shell corporations that the co-conspirator, at defendant’s

direction, had registered. Id. ¶ 17. Defendant instructed his co-conspirator to deposit each stolen

check into the bank account opened in the name of the similarly named shell corporation, which

his co-conspirator attempted to do. Id. ¶¶ 18–19.

         Defendant was arrested on August 29, 2018, and arraigned the same day. See Minute

Entry (Aug. 29, 2018). The government simultaneously executed search warrants of defendant’s

home and vehicles, where agents discovered, inter alia, multiple false identification documents,

a bank card in a false name, documents relating to another shell corporation, and defendant’s

iPhone. Gov’t’s Opp’n Def.’s Mot. for Kastigar Hr’g (“Gov’t’s Opp’n”) at 2, ECF No. 65.

         B.       The October 2018 Meeting and Government’s Unlocking of Defendant’s
                  iPhone

         Following defendant’s arrest, his counsel and the government discussed the possibility of

defendant’s cooperation with the government’s investigation. Id.2 In September and October




2
          Defendant has been represented in this matter by four lawyers, sequentially, and Richard Stern, his attorney
at the time of the October 2, 2018 meeting and the subsequent November 2, 2018 debriefing session, no longer
represents him. See Minute Entry (Apr. 3, 2019) (granting Stern’s oral motion to withdraw from representing
defendant).


                                                          3
           Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 4 of 27




2018, the parties twice attempted to meet for debriefing sessions. Id. at 2–3. The September

meeting had to be canceled, id., and so the parties subsequently met on October 2, 2018 for what

was supposed to be a debriefing of defendant, id. at 3.

         Prior to the planned October 2, 2018 meeting, the government provided defendant and his

attorney with a proffer letter that set out the “ground rules” of the debriefing session. See

Gov’t’s Opp’n, Ex. D, Sept. 4, 2018 Letter from Christopher R. Brown to Richard S. Stern

(“Proffer Letter”) at 4. Then, on the day of the meeting, Richard Stern, defendant’s attorney at

this time, testified at the February 12, 2021 hearing that the government attorney explained the

terms of the proffer letter to defendant, Hr’g Tr. (Rough) at 37:16–17, and that Stern himself also

explained the terms of the proffer letter in a private discussion with defendant, id. at 37:14–15;

see also id. at 16:10–23 (testimony of defendant).3 After that discussion, defendant decided that

he did not want to proceed with the debriefing session. See id. at 17:2–4 (testimony of

defendant).

         Following the abandoned October 2018 meeting, Stern testified that he further discussed

with defendant the proffer letter and defendant’s decision whether to cooperate “several times,”

during three separate jail visits in October 2018. Id. at 37:14–20. More specifically, Stern

testified that, regarding the scope of immunity afforded by the proffer letter, he explained to

defendant that pursuant to the proffer letter, “what he said could not be used against him[,] [b]ut

if [the government] found other evidence[,] that could be used against him[,] but [the

government] couldn’t actually use his words.” Id. at 38:7–11. Stern further testified that during


3
         Defendant agreed to waive his attorney-client privilege with Stern to permit Stern to testify at the February
12, 2021 hearing about the events of the debriefing sessions and the advice Stern gave defendant concerning both
the terms of the proffer letter and the possibility of receiving a visa in exchange for cooperation. See Def.’s Jan. 26
Resp. ¶ 4 (“Defendant is prepared to waive his attorney client privilege with respect to advice given to him by his
attorney concerning the proffer agreement and the ‘S’ visa.”); Hr’g Tr. (Rough) at 35:13–20 (defendant’s
confirmation, through counsel, that “he has waived his . . . attorney-client privilege, and he has no objection to Mr.
Stern testifying”).


                                                           4
           Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 5 of 27




these meetings, he also discussed with defendant the “benefits of cooperation” “generally

speaking,” id. at 38:20–39:17, and told defendant that securing an S visa was “something that

could be done.” Id. at 38:13.4 Stern denied, however, ever telling defendant that he would

receive an S visa “just for sitting down and debriefing with the [g]overnment,” id. at 38:8–13,

and explained to defendant that “even if [he] had the [debriefing] meting[,] nothing could happen

despite how honest [defendant] might be,” id. at 39:2–4.

         In his testimony at the February 12, 2021 hearing, defendant corroborated that his

attorney met him at the D.C. jail during October 2018 to discuss the terms of the proffer letter,

including the possibility of an S visa if defendant cooperated with the government’s

investigation. See id. at 21:11–12. He elaborated that Stern explained to him that he would

“have to tell [the government] everything and show [the government] everything,” and “then if

[the government] believed him,” he could receive an S visa “if . . . they want to go forward with

it.” Id. at 21:21–23. Notably, defendant did not claim that Stern told him that he would be

guaranteed an S visa merely for participating in the debriefing session, and defendant testified

that he understood that if he received an S visa, it would be “through a cooperation agreement,”

not as a condition of participating in a debriefing session. Id. at 22:3–7.

         Meanwhile, also in late October 2018, and unbeknownst to defendant, the government

was able to recover, using iPhone “cracking” software, the password to defendant’s iPhone

seized during the search of his home, and to access its contents. Gov’t’s Opp’n at 3; see also

Gov’t’s Opp’n, Ex. C, Federal Bureau of Investigation—Device Unlock, Oct. 26, 2018 (“FBI



4
          An S visa may be requested by the government on behalf of an individual who “is in possession of critical
reliable information concerning a criminal organization or enterprise; . . . is willing to supply or has supplied such
information to Federal or State law enforcement authorities or a Federal or State court; and . . . whose presence in
the United States the Attorney General determines is essential to the success of an authorized criminal investigation
or the successful prosecution of an individual involved in the criminal organization or enterprise.” 8 U.S.C.
§ 1101(a)(15)(S)(i); see also id. § 1184(k) (limiting the number of S visas that may be issued each year).


                                                          5
         Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 6 of 27




Device Unlock”) (documenting that defendant’s iPhone was successfully unlocked pursuant to

search warrant).

       C.      The November 2018 Debriefing Session and the Proffer Letter

       Following his October 2018 discussions with his attorney, defendant decided to cooperate

with the government’s investigation, motivated, he says now, primarily by the possibility of

receiving an S visa. See Hr’g Tr. (Rough) at 18:4–5 (testimony of defendant). Consequently, on

November 2, 2018, the parties met again for a planned debriefing session, see Gov’t’s Opp’n at

3, immediately before which defendant and his attorney met again, for about twenty minutes, to

discuss the proffer letter and the terms of cooperation, Hr’g Tr. (Rough) at 37:20–23 (testimony

of Stern). Defendant testified that at the beginning of the debriefing session, he, Stern, and the

government attorney “talk[ed] about the debriefing letter.” Hr’g Tr. (Rough) at 18:6–12. Stern

testified that the government attorney read the proffer letter to defendant “and went over it with

him.” Id. at 37:23–25. A Federal Bureau of Investigation (“FBI”) Special Agent present at the

November 2018 debriefing session also testified at the hearing and corroborated this account,

testifying that the government attorney “discussed the proffer letter in detail,” “taking a

substantial amount of time to go through” it. Hr’g Tr. (Rough) at 54:11–15 (testimony of FBI

Special Agent Bryce Oleski).

       Defendant testified that he recalled the analogy that the government attorney used, at the

outset of the November 2018 debriefing session, to explain the proffer letter’s scope of

immunity. Id. at 20:7–10. To illuminate the difference between direct-use and derivative-use

immunity, the government attorney explained that, supposing defendant had “told [the

government] [he] had killed somebody . . . and . . . buried them in [his] backyard,” id. at 19:1–4

(question of government attorney), the government “can’t use it against [him], but . . . can get a

search warrant and dig up the body . . . and if [the government] find[s] a shovel in [defendant’s]


                                                  6
         Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 7 of 27




garden shed, . . . [and] dust[s] it and finds fingerprints” then it “can use all of that against

[defendant] in trial, the shovel, the body, and so forth,” id. at 19:19–24 (question of government

attorney). Stern corroborated that at the November 2018 meeting, the government attorney

“gave [defendant] an example of had he admitted to a murder [the government] couldn’t use his

admission but . . . could go find other evidence if it was to be found.” Hr’g Tr. (Rough) at

38:13–16.

        Defendant testified that he “didn’t read [the proffer letter] very well[,] as [he] was

supposed to,” but rather “believed . . . what [the government attorney] told [him] and what [his]

lawyer explained to [him]” about the letter. Id. at 13:18–20. He confirmed that he recalled the

government attorney’s explanation of the limitation on the scope how his statements could be

used to further investigate and uncover evidence against him, stating, about the buried-body

analogy, “I remember the story.” Id. at 20:9. “30 or 40 minutes into the meeting,” defendant

and his attorney signed the proffer letter. Id. at 37:25–38:1 (testimony of Stern); see also id. at

14:7–12 (testimony of defendant) (defendant’s acknowledgement that he signed proffer letter).

        In his testimony at the February 12, 2021 hearing, defendant twice acknowledged that at

no point during the debriefing session did the government “promise [him] that [he was]

guaranteed to receive an S visa just for sitting down and talking to” the government. Id. at 21:8–

11 (question of government attorney); id. at 21:12 (testimony of defendant). He testified, out of

a concern that he would be found to be “lying,” that he “never said [the government] offered or

spoke to [him] about an S visa during the debriefing.” Id. at 56:13–19. Defendant’s testimony

that the government did not state that he would receive an S visa in return for participating in the

debriefing was corroborated by both Stern, see id. at 39:18–22 (testimony of Stern), and the FBI

Special Agent present at the debriefing, id. at 54:16–19 (testimony of Special Agent Oleski).




                                                   7
          Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 8 of 27




        The proffer letter that defendant and his attorney signed begins by noting that the

government had been advised that defendant was “interested in meeting with” the government

“for a voluntary[] debriefing.” Proffer Letter at 1. The letter explains that “[i]n order to assure

that there are no misunderstandings concerning the parameters of the debriefing,” it “clarif[ies]

the terms and conditions of this and any subsequent voluntary debriefing(s) with” defendant.”

Id. It than states that “except as provided in paragraphs two and three below, no statements

made by or other information provided by [defendant] during the voluntary debriefing(s) will be

used directly against [him] in any criminal proceeding.” Id.5

        The “exception” paragraphs then proceed, in Paragraph Two, to state that, although the

government would not use any of defendant’s statements against him directly, “the Government

may make derivative use of and may pursue any investigative leads, in this or any other

investigation, suggested by any statements made by, or other information provided by, your

client.” Id. at 2. Notably, this paragraph further provides that, in agreeing to the terms of the

proffer letter, defendant forgoes the right to request the Kastigar hearing that he now seeks:

        Because any statements made during this debriefing are voluntarily made on the
        part of [defendant], rather than compelled, it is the government’s position that
        Kastigar protections do not apply. Nevertheless, [defendant] understands that
        based on the terms of this agreement there will be no Kastigar hearing at which the
        government would have to prove that the evidence it would introduce at trial is not
        tainted by any statements made by or other information provided by your client.

Id. (footnote omitted).




5
         This paragraph provided defendant with “use immunity,” which “means that the compelled statements
cannot be used against the defendant,” United States v. Dudden, 65 F.3d 1461, 1467 (9th Cir. 1995), even though his
statements were not “compelled” but voluntary, in contrast with “derivative use immunity,” which “means that the
government must derive all the information used as the basis for any prosecution of the defendant from sources
wholly independent of the defendant’s statements,” id. When a defendant has been granted derivative-use
immunity, “[t]he government may not use the statements to uncover other incriminating evidence, focus the
investigation, decide to initiate prosecution, interpret other evidence, or otherwise plan trial strategy.” Id.


                                                        8
         Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 9 of 27




       The next “exception” paragraph, in Paragraph Three, provides that the government

may use defendant’s statements at the debriefing session against him for the limited

purpose of impeaching him “in the event [defendant] is ever a witness or presents evidence

or arguments through other witnesses, at trial or any other proceeding” that contradicts his

statements at the debriefing session. See id.

       In signing the proffer letter, defendant acknowledged that he “ha[d] read every word of

this debriefing agreement, and its meaning ha[d] been fully explained to [him] by [his] attorney,”

and that “[a]fter consultation with [his] attorney, [he] underst[oo]d and agree[d] to the contents

of this letter.” Id. at 4. Stern, by signing, “acknowledge[d] that [he] ha[d] read each page of this

debriefing agreement, reviewed it in its entirety with [his] client, and discussed fully with [his]

client each of the provisions of the agreement.” Id.

       After the proffer letter was signed, the government proceeded with the debriefing session,

during which the government asked defendant, inter alia, to provide his iPhone password.

Gov’t’s Opp’n at 4; see Def.’s Mot. ¶ 3. As noted, the government had already cracked

defendant’s iPhone and determined his password, so asked “this question . . . to assess the

defendant’s honesty.” Gov’t’s Opp’n at 4. Defendant provided the government with his iPhone

password. Def.’s Mot. ¶ 3. On November 28, 2018, defendant met again with the government

for a second debriefing session, at which he answered more questions, and in December 2018 he

also answered, through his attorney, follow-up questions posed by the government. Gov’t’s

Opp’n at 4.

       D.      Defendant’s Rejection of the Government’s Plea Offers and the Superseding
               Indictment

       On January 25, 2019, the government extended to defendant a “global” plea offer, which

was premised on his anticipated cooperation and covered both the conduct charged in the



                                                  9
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 10 of 27




Indictment and further not-yet-charged conduct. Id. A slightly modified version of this plea

offer was extended February 11, 2019, on which day the parties had another meeting, this time to

discuss the terms of the plea offer. Id. On February 14, 2019, defendant’s counsel informed the

government that defendant had decided not to accept the plea offer or cooperate further with the

government. Id. On February 21, 2019, the government extended yet another global plea offer,

without reference to defendant’s cooperation, which was also rejected by defendant. Id. at 5.

       On March 26, 2019, the grand jury returned a Superseding Indictment against defendant,

charging him, in new Counts Four and Five, with two instances of conspiracy to launder

monetary instruments, in violation of 18 U.S.C. § 1956(h), see Superseding Indictment ¶¶ 29–71,

with Count Five using factual details discovered during the government’s search of defendant’s

home, see id. ¶¶ 64–71. The Superseding Indictment, including Counts Four and Five, referred

extensively to WhatsApp chat communications that the government uncovered on defendant’s

iPhone. See generally id.; see also Gov’t’s Opp’n at 5.

II.    LEGAL STANDARD

       In Kastigar v. United States, 406 U.S. 441, “the Supreme Court held that the Fifth

Amendment bars the compelled disclosure of self-incriminating information unless the

government first grants the witness ‘[i]mmunity from the use of the compelled testimony, as well

as evidence derived directly and indirectly therefrom.’” In re Sealed Case, 686 F.3d 799, 801

(D.C. Cir. 2012) (alteration in original) (quoting Kastigar, 406 U.S. at 453). “If the government

later prosecutes that witness, it cannot use her information at all, directly or indirectly,” United

States v. Hemphill, 514 F.3d 1350, 1355 (D.C. Cir. 2008), and “in any later prosecution of the

witness, the government must prove at a so-called Kastigar hearing that ‘all of the evidence it




                                                  10
          Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 11 of 27




proposes to use was derived from legitimate independent sources’ and not from the compelled

disclosure,” In re Sealed Case, 686 F.3d at 801 (quoting Kastigar, 406 U.S. at 461–62).

         Critically, however, Kastigar “simply does not apply” to a defendant who provides

information “voluntarily pursuant to [a] debriefing agreement,” id., like the one defendant and

his attorney signed at the outset of the November 2018 debriefing session. In that critical

circumstance, “[t]here is nothing in . . . [Kastigar] that benefits [defendant] for the simple reason

that the government did not compel him to provide any incriminating information; he did so

voluntarily pursuant to the debriefing agreement.” Id. Thus, when “a witness provides

information voluntarily, the government is not obligated to agree to any particular scope of

immunity,” and “[t]he agreement between the government and the witness determines the scope

of immunity.” Hemphill, 514 F.3d at 1355; see also In re Sealed Case, 686 F.3d at 802 (“The

debriefing agreement alone determines the scope of [defendant’s] immunity . . . .”).6 “The terms

of [the] voluntary debriefing agreement determine what” a defendant must “prove or at

least . . . allege to earn a hearing.” Hemphill, 514 F.3d at 1355. If a defendant succeeds in




6
          Other Circuits are in accord that when a defendant provides information to the government pursuant to a
cooperation agreement, the agreement, rather than the Fifth Amendment or the dictates of Kastigar, determines the
scope of defendant’s immunity. See, e.g., United States v. McFarlane, 309 F.3d 510, 514 (8th Cir. 2002) (“When a
defendant enters an informal immunity agreement with the government rather than asserting his Fifth Amendment
privilege against being compelled to incriminate himself, ‘the scope of informal immunity is governed by the terms
of the immunity agreement.’” (quoting United States v. Luloff, 15 F.3d 763, 766 (8th Cir. 1994))); U.S. v. Adejumo,
772 F.3d 513, 526 (8th Cir. 2014) (“[B]y entering into an informal immunity agreement, ‘the defendant essentially
gives up his right to later assert his Fifth Amendment privilege’ as to the information he provided under the terms of
the agreement[].” (quoting McFarlane, 309 F.3d at 514)); Anthony v. Cambra, 236 F.3d 568, 580 (9th Cir. 2000)
(“When . . . the defendant has not been forced to testify and so had not claimed the Fifth Amendment privilege
against self-incrimination, the government can grant the defendant varying degrees of immunity in an informal
agreement.” (quoting Dudden, 65 F.3d at 1467)); United States v. Smith, 452 F.3d 323, 337 (4th Cir. 2006) (“‘[T]he
government can grant the defendant varying degrees of immunity’ when testimony is not compelled . . . .” (quoting
Dudden, 65 F.3d at 1467)); United States v. Aleman, 286 F.3d 86, 89–90 (2d Cir. 2002) (“It is well settled that the
government may in its discretion make agreements in which it exchanges various levels of immunity from
prosecution for the defendant’s cooperation[,] [and] . . . [t]he terms of the agreement govern both the conditions
constituting breach or performance and the remedies available in the event of a breach.”).


                                                         11
         Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 12 of 27




making such a threshold showing to thereby “earn a hearing,” at any resulting Kastigar hearing,

“the defendant has the burden to prove any government breach of the agreement.” Id.

III.    DISCUSSION

        Defendant argues that “pursuant to what he believed was a grant of immunity,

he . . . provided [the government] the password to his iPhone, which contained a treasure trove of

inculpatory information.” Def.’s Mot. ¶ 6. Although he now acknowledges that the proffer letter

that he signed granted him only direct use immunity, rather than derivative-use immunity or

transactional immunity, see id. ¶ 7, he argues that his waiver of his Fifth Amendment right to

remain silent, by participating in the debriefing session, was not voluntary and knowing because

he did not fully understand “the limited scope of immunity that was being granted by the

government” and “[h]e believed that any statements he made were completely protected,” id.

¶¶ 8–9. In his Reply to Government’s Opposition to Defense Motion for Kastigar Hearing

(“Def.’s Reply”), ECF No. 67, defendant also argues for the first time that his participation in the

debriefing session was not knowing and voluntary because it was secured through the

government’s promise of an S visa in exchange for his participation, but the subsequent

cooperation plea offer referenced but did not guarantee him an S visa. Id. ¶ 2. For its part, the

government disputes defendant’s contention that his participation at the debriefing session was

involuntary, based as it is on the “transparently false claim that he was promised an S-visa in

exchange for debriefing with the government,” Gov’t’s Sur-Reply Opp’n to Def.’s Mot.

(“Gov’t’s Surreply”) at 2, ECF No. 75, and further argues that it did not breach the terms of the

proffer letter.

        The basis for the Court’s February 12, 2021 hearing on defendant’s motion is explained

first, followed by discussion of defendant’s objection that his participation at the debriefing




                                                 12
         Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 13 of 27




session was not knowing and voluntary and then of his argument that the government breached

the terms of the proffer letter by using evidence he provided at the November 2018 debriefing

session against him.

        A.      The February 12, 2021 Hearing on Defendant’s Motion

        Upon defendant’s suggestion in his Reply, for the first time, that the government

promised him an S visa and that his attorney did not explain to him the scope of immunity

afforded by the proffer letter, see Def.’s Reply ¶¶ 2–3, defendant was directed to submit

“supplemental briefing clarifying . . . whether defendant’s position is that he was promised an S

visa in exchange for cooperation directly by prosecutors or by his attorney,” “whether defendant

intends to testify at any Kastigar hearing concerning his discussions with the government about

an S visa and about the advice he received from his attorney about the proffer letter,” and

whether defendant “has any objection to the government obtaining from Mr. Stern a declaration

addressing . . . how Mr. Stern advised defendant about the proffer letter . . . and . . . the nature of

any representations made to defendant about an S visa if he agreed to cooperate.” Min. Order

(Jan. 21, 2021).

        In response, defendant submitted a cursory statement that he “believes he was promised

an ‘S’ visa in exchange for cooperation,” which understanding “he arrived at . . . after

discussion(s) with both the United States and his attorney.” Def.’s Jan. 26 Resp. ¶ 1. His

response also stated that he intended to testify about the events of the debriefing session and the

advice he received from his attorney about the proffer letter, but without disclosing the substance

of his intended testimony. Id. ¶ 2. Further, defendant represented that, although he would waive

his attorney-client privilege with Stern, he did not intend to call Stern as a witness at a Kastigar

hearing, and objected, without identifying any basis, to the government’s submission of a

declaration from Stern in lieu of the government calling him as a witness. Id. ¶¶ 4–5.


                                                  13
          Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 14 of 27




        Defendant was subsequently directed to supplement his response with “a full and

complete explication, sworn to under penalty of perjury, of precisely what he intends to testify”

and “the basis for any objection to permitting the government to submit a declaration by his

former counsel.” Min. Order (Jan. 26, 2021). Defendant’s counsel arranged to meet defendant

at the District of Columbia Central Detention Facility, where defendant is detained pending trial,

to discuss how to respond to this order, but at the meeting, defendant declined to provide a

statement to his attorney, evidently because the statement was written and he “did not feel

comfortable relying on” the jail personnel “to relay anything to counsel.” Def.’s Feb. 2 Resp.

¶ 3. Instead, defendant represented that he “intend[ed] to send the Court a letter, in the mail,

answering the Court’s question[s].” Id.7

        Defendant’s bald assertions, in his Reply and two subsequent supplemental responses to

the Court’s queries, that he did not understand the scope of immunity afforded by the proffer

letter and that he was promised an S visa in exchange for his participation at the debriefing

session, failed to make the requisite threshold showing necessary to “earn a hearing,” Hemphill,

514 F.3d at 1355, on the issue of whether his participation at the debriefing session was

voluntary or whether the government breached the terms of the proffer letter. His ambiguous,

shifting, and unsupported implications that the government coerced his participation at the

debriefing session with a false promise of an S visa, and that his attorney did not explain to him

that he was receiving only direct-use, not derivative-use or transactional, immunity, did not

warrant a hearing on these matters.




7
         On February 11, 2021, the day before the hearing scheduled on defendant’s pending motion, the referenced
letter was received and docketed under seal the following day. See Def.’s Sealed Pro Se Letter, ECF No. 77. The
pertinent aspects of this letter were subsequently covered by defendant and the other witnesses at the February 12,
2021 hearing, rendering unnecessary further recitation of its contents here.


                                                        14
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 15 of 27




       Tellingly, defendant never alleged that the government in fact promised him an S visa in

return for his participation at the debriefing session, instead stating only that “he understood”

that he would receive such a visa. Def.’s Reply ¶ 2. Indeed, as noted, at the February 12, 2021

hearing, he testified that, lest he be found to be “lying,” he had “never said [the government]

offered or spoke to [him] about an S visa during the debriefing.” Hr’g Tr. (Rough) at 56:13–19.

The Court afforded defendant two opportunities to clarify his claims about the representations

made to him by the government about the S visa and the advice he received from his lawyer, see

Min. Orders (Jan. 21, 2021 and Jan. 26, 2021), yet defendant repeatedly declined to avail himself

of these opportunities until sending his own letter just before the hearing. This only frustrated the

Court’s efforts to determine precisely what the defendant may have misunderstood and alleged

happened at the November 2018 debriefing session.

       To dispel any doubt about the voluntariness of defendant’s participation at the debriefing

session, a hearing on this issue proceeded on February 12, 2021. See Min. Order (Feb. 4, 2021)

(clarifying that “[t]he February 12 hearing will not be a ‘Kastigar hearing’ directed at

determining whether the government breached the terms of the proffer agreement governing

defendant’s November 2018 debriefing session” but rather “to determine whether defendant has

made the requisite threshold showing” under Hemphill, 514 F.3d at 1355, to earn a hearing on

the issue of whether the government breached the terms of the proffer letter). At that point

“defendant ha[d] failed to make such a showing by refusing to submit any sworn statement

concerning (1) his understanding the scope of immunity afforded by the proffer letter upon

consultation with then-counsel; or (2) representations to him regarding an S visa.” Id. As such,

“defendant w[ould] be expected to testify at the February 12 hearing concerning those matters to




                                                 15
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 16 of 27




make a threshold showing that his participation at the debriefing session was not knowing and

voluntary.” Id.

       Defendant’s two arguments in support of his contention that his agreement to debrief was

premised on a promise of an S visa and a misunderstanding of the scope of immunity granted,

and therefore unknowing and involuntary, are now addressed.

       B.      Defendant’s Participation at the November 2018 Debriefing Session

       As explained below, see infra Part III.C, the proffer letter dictating the terms governing

the November 2018 debriefing session forecloses defendant’s request for a Kastigar hearing.

Perhaps realizing that fact, defendant has alleged, that, for two reasons, his assent to the terms of

the proffer letter, and therefore his participation in the debriefing session, was not knowing and

voluntary. First, he argues that he did not adequately understand the terms of the proffer letter,

in particular the scope of immunity he would receive, because the letter was not adequately

explained to him. Second, he contends that his participation was involuntary because it was

based on an incorrect impression that he would receive an S visa in return. These arguments are

discussed in turn, and both fail.

               1.      The Scope of Immunity Afforded by the Proffer Letter

       First, defendant contends that his participation at the debriefing, and concomitant waiver

of his Fifth Amendment right to remain silent, were not voluntary because he misunderstood the

scope of immunity he would receive pursuant to the proffer letter, see Def.’s Mot. ¶ 9; see also

Def.’s Reply ¶ 3. He argues that he erroneously “believed that any statements he made were

completely protected,” Def.’s Mot. ¶ 9, and thus that “no use, for any reason, of his debriefing

statements could be made by the authorities,” Def.’s Reply ¶ 3. As a result, according to

defendant, “his waiver of his Fifth Amendment right to remain silent was not voluntary and . . .




                                                 16
         Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 17 of 27




was . . . not knowingly and intelligently made,” id. ¶ 1, and his participation at the debriefing

session was therefore “not valid,” id. ¶ 2.

       This contention is belied by the hearing record. Though defendant is correct that he “was

dependent on others,” namely his counsel and the government attorney, “to outline the

parameters of the debriefing session,” Def.’s Mot. ¶ 10, his “alleg[ation] that this was not done,”

id., is contradicted by his own acknowledgement, under oath, that he remembered both his

counsel’s multiple visits to him to discuss the terms of the proffer letter, see Hr’g Tr. (Rough) at

21:11–12 (testimony of defendant), and the explanation of the scope of immunity afforded by the

proffer letter that the government attorney provided, see id. at 20:7–10 (testimony of defendant).

Direct-use immunity, as explained by the government attorney’s buried-body analogy, would

prevent the government, from using defendant’s statement “There is a body buried in my

backyard” against him, but not from relying on that statement to obtain a search warrant and

investigate the backyard for itself, and thereafter use any evidence discovered in that search

against defendant. See id. at 19:1–20:10 (testimony of defendant responding affirmatively that

he recalled that discussion).

       Defendant’s argument is also at odds with Stern’s testimony that he explained the terms

of the proffer letter to defendant “several times,” id. at 37:14–21, including explaining that the

direct-use immunity provided by the proffer letter prevented the government only from using

defendant’s words directly against him, but not from relying on his words to discover other

evidence that it could use against him, see id. at 38:18–38:11. Finally, defendant’s testimony

that he read the proffer letter only briefly before signing it, see id. at 14:8–12, and his assertion

about not understanding the scope of the immunity he was receiving is also contradicted by his

signed statement that he had “read every word of this debriefing agreement,” “its meaning ha[d]




                                                  17
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 18 of 27




been fully explained to [him] by [his] attorney, and “he “underst[oo]d and agree[d] to the

contents of” the proffer letter “[a]fter consultation with [his] attorney,” as well as with Stern’s

signed statement that he “read each page of this debriefing agreement, reviewed it in its entirety

with [his] client, and discussed fully with [his] client each of [its] provisions.” Proffer Letter

at 4.

        Likewise unpersuasive is defendant’s claim that “any ambiguity in the language of the

agreement [must] be resolved against the government,” Def.’s Mot. ¶ 9, for the simple reason

that the language of the agreement is not ambiguous, particularly in light of the explanation of

that language that defendant received from the government attorney and his own then-counsel.

Defendant relies heavily on United States v. Oruche, 257 F. Supp. 2d 230 (D.D.C. 2003), in

which, he claims, a “practically identical” proffer letter was found by another Judge of this

District to be ambiguous. Def.’s Mot. ¶ 10. Defendant correctly notes that the proffer letter at

issue in Oruche was substantially identical to the proffer letter here, and that the Oruche Court

ordered a Kastigar hearing, based in part on its determination that the language of the letter “was

not sufficiently clear and unambiguous that a layperson, such as the defendant, would be able to

comprehend the limitation it was placing on the grant of immunity that was conferred,” Oruche,

257 F. Supp. 2d at 240. Crucially, however, the Oruche Court had considered and credited

evidence that defendant’s attorney incorrectly “advised [defendant] that what he said during the

debriefing could not be used against him in any manner,” id., and so while acknowledging that

the proffer letter’s language might be ambiguous to a “layperson,” the court noted that “[h]ad the

defendant received accurate legal advice from his attorney prior to the debriefing regarding the

scope of the immunity being granted by the Debriefing Letter, any potential misconceptions

about the scope of immunity due to the agreement’s lack of clarity would presumably have been




                                                  18
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 19 of 27




ameliorated,” id.; see also id. at 241 (“[W]hile competent counsel would be able to explain to a

client the meaning of derivative use, without such advice, a layperson cannot be expected to

comprehend the term.”). Further, the court explicitly stated that it was “not deciding that the

immunity agreement in this case is per se ambiguous [or] that the agreement, in and of itself,

necessitates a Kastigar hearing,” instead explaining that defendant misunderstood the agreement

“because . . . its lack of clarity was exacerbated by incorrect advice having been provided by the

defendant’s attorney regarding the scope of the immunity being granted.” Id. at 240 n.8.

       Here, unlike in Oruche, no evidence even suggests that defendant’s attorney advised him

incorrectly about the terms of the proffer letter. To the contrary, as explained, defendant’s

counsel explained to him multiple times that the direct-use immunity offered by the proffer letter

meant only that the government could not use his “words” against him. Hr’g Tr. (Rough) at

38:1–3 (testimony of Stern). Further, any misunderstanding defendant may have had about the

scope of immunity would have been dispelled by the government attorney’s intuitive, intelligible

dead-body-in-the-backyard analogy, which explanation defendant recalled receiving, see id. at

20:7–10 (testimony of defendant). Accordingly, Oruche’s observations about the potential

ambiguity of the proffer letter’s language to a layperson are inapplicable to defendant’s situation,

because he was amply advised about the meaning of the letter.

       Finally, defendant describes himself as too naïve about American law to understand the

scope of immunity afforded by the proffer letter. To bolster his claim of misunderstanding,

defendant suggests that his “level of sophistication is greatly exaggerated by the prosecution,”

Def.’s Reply ¶ 3, and that his role in the fraud scheme with which he is charged is characterized

not by “sophistication” but rather by “following a play book, complete exposure, and ultimately

arrest,” id. Not so. This defendant was allegedly engaged in a series of, if not simultaneous,




                                                19
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 20 of 27




four complex fraud schemes involving eight co-conspirators. See United States v. Otunyo,

Criminal Action No. 18-251 (BAH), 2020 WL 2065041, at *1–2 (D.D.C. Apr. 28, 2020) (noting

that the Superseding Indictment charged defendant with “engag[ing] in four separate schemes to

launder the proceeds of seven stolen and unauthorized checks, totaling over $303,200.00, from

multiple victims,” with “Co-Conspirators A, B, C, D, E, F, G, and H”); see also Superseding

Indictment ¶¶ 29–71, demonstrating his understanding and, indeed, mastery of complex thinking,

planning, and coordination.

       Moreover, as already noted, the analogy used by the government attorney to explain

direct-use immunity was simple, intuitive, and accessible to a layperson. Defendant understates

his own level of sophistication and ability to understand the scope of immunity. He has

graduated from high school, speaks English “perfectly well,” and has lived in the United States

since 2007, when he was 23 years old. See Hr’g Tr. (Rough) at 22:10–21 (testimony of

defendant). Further demonstrating defendant’s facility with understanding legal matters, in April

2020, defendant submitted a six-page pro se motion for pretrial release due to the ongoing

COVID-19 pandemic, see Def.’s Emergency Mot. Pretrial Release, ECF No. 45, for which

defendant did a “fair amount” of legal research on his own, without assistance, Hr’g Tr. (Rough)

at 29:5–24 (testimony of defendant). Defendant testified articulately at the February 12, 2021

hearing, clearly represented a deep understanding of the chronology and facts of his case, and

has submitted pro se filings that are well written, thoughtfully structured, and supported with

pertinent legal research. Defendant was thus eminently capable of understanding the scope of

immunity of the proffer letter, particularly given the multiple explanations of that immunity

given him by his own attorney and the government attorney.




                                                20
           Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 21 of 27




                2.     The S Visa

       Next, defendant suggests that his participation at the debriefing session was involuntary

because it was secured under false pretenses, as “he understood that he would be able to obtain

an ‘S’ visa if he chose to cooperate,” and “would not have agreed to debrief and cooperate if that

were not the case.” Def.’s Reply ¶ 2. So, “[w]hen a cooperation plea agreement was tendered”

after the debriefing session” that contained only “a reference to possible immigration assistance,

but no promise of an ‘S’ visa,” defendant “felt betrayed and refused to continue to cooperate.”

Id. As a result, defendant argues, his “decision to debrief was involuntary and, therefore, not

valid.” Id. The government acknowledges that at the November 2018 debriefing session, “there

were discussions of an S-visa as a possible outcome of a cooperation plea agreement (not

debriefing),” observing that “[i]t is not unusual or improper for the government to discuss the

potential benefits of cooperation with a defendant,” Gov’t’s Surreply at 3 (emphasis in original).

The government denies, however, that defendant was ever promised an S visa in return for his

participation at the debriefing. Id. at 2–3.

       In light of the testimony heard at the February 12, 2021 hearing, defendant has failed to

make the requisite threshold showing that his participation at the debriefing was involuntary

because it was secured by a false guarantee of an S visa. Notably, although defendant’s Reply

states that “he understood that he would be able to obtain an ‘S’ visa if he chose to cooperate,”

Def.’s Reply ¶ 2 (emphasis added), it does not go so far as to allege that the government

promised that he would be able to obtain an S visa in return for his participation at the debriefing

session. Indeed, this point was one on which clarification was specifically requested, see Min.

Orders (Jan. 21, 2021 and Jan. 26, 2021), which clarification defendant twice declined to

provide.




                                                 21
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 22 of 27




       The hearing testimony clarifies defendant was not promised an S visa in exchange for his

participation at the debriefing session, and that, consequently, any such expectation on

defendant’s part was unreasonable. Specifically, defendant twice acknowledged that no

government representative ever promised him an S visa merely for participating in the debriefing

session. See Hr’g Tr. (Rough) at 21:8–11; id. at 56:14–19. Instead, he testified that his own

attorney told him that he would receive an S visa in exchange for participating at the debriefing

session. See id. at 21:11–12 (testimony of defendant). This claim was emphatically denied by

defendant’s then-defense counsel. Id. at 38:17–22, 39:24–40:2 (testimony of Stern).

Defendant’s assertion on this point was later walked back, when he acknowledged that Stern’s

representation to him was not that he would receive an S visa solely in exchange for his

participation at the debriefing, but rather that it might be available if he told the government

“everything” and the government “believe[d] [his] story.” Id. at 21:20–24. Thus, defendant’s

testimony reflects that he understood that he would not automatically receive an S visa merely

for participating at the debriefing session, and rather that the S visa would be contingent on,

among other things, his complete and ongoing cooperation and the government’s determination

that he had told the truth. Furthermore, defendant’s argument is directly contradicted by the

proffer letter itself, which expressly states that defendant “client understands that [the

government] has made no additional promises to [defendant] not contained in writing herein.”

Proffer Letter at 2. Defendant’s signature on the proffer letter indicates that he read this

provision and understood it, with the assistance of his attorney.

       In sum, then, the hearing testimony refutes both defendant’s suggestion that he was

promised an S visa in exchange for participating at the debriefing session and his claim that he

thought he would receive an S visa in exchange for his participation. Consequently, his




                                                 22
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 23 of 27




argument that a broken promise of an S visa rendered his participation at the debriefing

“involuntary and . . . not valid,” Def.’s Reply ¶ 2, is simply unsupported.

       C.         Defendant Has Not Made the Threshold Showing that the Government
                  Breached the Terms of the Proffer Letter Necessary to Earn a Hearing

       Having established that defendant has not made the requisite threshold showing to

warrant a hearing on whether his participation at the November 2018 debriefing session was

involuntary, defendant’s challenge to the government’s use of his iPhone password, which he

provided at the debriefing session, is now considered. Defendant argues that the government

should not be permitted to use the evidence it obtained from his iPhone, after he provided the

government with his password at the November 2018 debriefing session, against him, Def.’s

Mot. ¶¶ 3, 6, 11, and requests a Kastigar hearing at which the government must “prove that the

evidence it presented to the grand jury and that it intends to introduce at trial is not tainted by any

of” his statements at the debriefing session, id. at 4–5. For three independent reasons, this

argument fails.

       First, as explained, Kastigar does not apply to defendant because he provided information

voluntarily pursuant to a proffer agreement, and so “‘Kastigar’ is a misnomer for the hearing [he

has] demanded,” Hemphill, 514 F.3d at 1355. According to the express terms of the proffer

letter that defendant and his counsel both agreed to, “there will be no Kastigar hearing at which

the government would have to prove that the evidence it would introduce at trial is not tainted by

any statements made by or other information provided by” defendant. Proffer Letter at 2. As

explained, when a defendant provides information to the government pursuant to a proffer

agreement, the agreement dictates the terms that govern defendant’s cooperation, including the

scope of the immunity that defendant enjoys from the subsequent use of the information he

provides. See Hemphill, 514 F.3d at 1355. Here, the agreement clearly provides that defendant



                                                  23
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 24 of 27




forgoes his right to request a Kastigar hearing, and defendant’s argument that he did not

knowingly do so because his agreement to the terms of the proffer letter was unknowing has

already been rejected. Thus, having previously agreed that there would be no Kastigar hearing,

defendant is foreclosed from now requesting such a hearing.

       Second, even if the proffer letter did not foreclose defendant’s request for a Kastigar

hearing, the government’s alleged use of his iPhone password to access his WhatsApp chats and

bolster the charges in the Superseding Indictment would not have violated the terms of the

proffer letter. As explained, the proffer letter provided only that “no statements made by or other

information provided by [defendant] during the voluntary debriefing(s) will be used directly

against [defendant] in any criminal proceeding.” Proffer Letter at 1 (emphasis added). The

proffer letter specifically stated, however, that “the Government may make derivative use of and

may pursue any investigative leads, in this or any other investigation, suggested by any

statements made by, or other information provided by,” defendant. Id. at 2 (emphasis added).

       The government complied with those terms. The Superseding Indictment does not

“attribute any statement” defendant made during the debriefing session to defendant, and does

not “direct[ly] use” information defendant provided “within the meaning of [the proffer]

agreement.” Hemphill, 514 F.3d at 1356. In other words, even if defendant’s allegation were

true that the government was able to access his WhatsApp chats only because he provided his

iPhone password at the November 2, 2018 debriefing session, his statement providing the iPhone

password was not directly used against him in the Superseding Indictment. Instead, even under

defendant’s version of events, the government used information he provided to discover a further

lead and new evidence, namely his WhatsApp chats. As defendant acknowledges, see Def.’s

Reply ¶ 1 (“Mr. Otunyo does not allege that the United States ‘directly’ used statements made by




                                                24
           Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 25 of 27




him (during debriefing sessions) to obtain a superseding indictment.”), that would qualify as

derivative use expressly allowed by the proffer letter, see Hemphill, 514 F.3d at 1355–56; cf.

United States v. Hubbell, 530 U.S. 27, 43 (2000) (noting that government’s use of contents of

documents produced by defendant pursuant to direct-use immunity constituted derivative use of

those documents).

       Third, even if the proffer letter did not foreclose defendant’s request for a Kastigar

hearing, and putting aside the point that, at most, defendant’s motion alleges that the government

derivatively used information he provided at the debriefing session against him, which was

permitted by the proffer letter, a Kastigar hearing would be unnecessary and dismissal of the

Superseding Indictment would be unwarranted because the government did not use, directly or

derivatively, any information provided by defendant at the debriefing session against him. The

government proffers that the Superseding Indictment was “[w]holly [i]ndependent” of the

information defendant provided at the November 2, 2018 debriefing, Gov’t’s Opp’n at 11,

because, as explained, it had already independently discovered defendant’s iPhone password, and

obtained access to the contents of his phone, by the time defendant provided the government

with that information. See FBI Device Unlock. Thus, even were a Kastigar hearing necessary or

appropriate, which it is not, the government would be able to carry its “heavy burden,” Kastigar,

406 U.S. at 461, “to prove that the evidence it proposes to use [was] derived from a legitimate

source wholly independent of,” id. at 460, the information defendant provided at the debriefing

session.

       Defendant “disputes the [government’s] allegation that the FBI obtained his passcode for

his phone in advance of him telling them about it,” arguing that GrayKey, the phone unlocking

tool the government used to discover his iPhone password “is not . . . foolproof.” Def.’s Reply




                                                25
          Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 26 of 27




¶ 4. In support, he cites United States v. Morgan, 443 F. Supp. 3d 405 (W.D.N.Y. 2020), in

which the government, using GrayKey, “was still trying to sequence a 6-digit password from an

iPhone after a year [and] a half of painstaking effort,” Def.’s Reply ¶ 4. “GrayKey uses ‘brute

force’ to try and access the iPhone, a process by which a computer program enters potential

passcodes seriatim until the correct passcode is revealed,” Morgan, 443 F. Supp. 3d at 407

(emphasis in original), and given that “[a] six-digit passcode yields 1,00,000 potential passcode

combinations,” id., it stands to reason that the time it would take for GrayKey to successfully

“crack” a phone would vary from phone to phone, the more so given that defendant’s iPhone

password contained only four digits, not six, see Gov’t’s Opp’n at 3. Thus, the fact that the

government spent months trying unsuccessfully to unlock the iPhone at issue in Morgan casts no

doubt on the government’s representation that it successfully used that tool to discover

defendant’s password in this case. In other words, even if GrayKey is not “foolproof,” as

defendant claims, Def.’s Reply ¶ 4, that does not mean that it did not work successfully here.8

IV.      CONCLUSION

         For the foregoing reasons, defendant has failed to make a threshold showing either that

he misunderstood the scope of immunity afforded by the proffer letter or that the government

secured his participation at the November 2018 debriefing session through a false promise of an

S visa, and, as such, his contention that his participation at the debriefing was involuntary and

therefore invalid is rejected. Further, defendant is not entitled to the requested Kastigar hearing

because (1) pursuant to the terms of the proffer letter, defendant has already agreed to forgo a

Kastigar hearing; (2) his motion alleges, at most, derivative use of information he provided the



8
          Nor is defendant’s “distrust[]” of the FBI, which distrust is “heavily influenced by the negative new[s]
articles he has been exposed to over the past several years,” Def.’s Reply ¶ 4, sufficient to rebut the government’s
evidence that it discovered his iPhone password before the November 2, 2018 debriefing session.


                                                          26
        Case 1:18-cr-00251-BAH Document 79 Filed 02/18/21 Page 27 of 27




government, which the proffer letter permits; and (3) in any event, the government did not use,

directly or derivatively, information that defendant provided at the debriefing session. A hearing

on whether the government breached the terms of the proffer letter by using defendant’s iPhone

password against him is therefore unwarranted and unnecessary, and defendant’s motion for a

Kastigar hearing is denied.

       An Order consistent with this Memorandum Opinion will be filed contemporaneously.

       Date: February 18, 2021

                                                     __________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                27
